TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00752-CV


                              Kendrick Tyrone Hester, Appellant

                                                v.

                               Josephine Patricia Guy, Appellee




                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
          NO. 305,693-E, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on January 13, 2020. On March 3, 2020, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by March 13, 2020, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: March 31, 2020